Whitfield, C. J.,
delivered the opinion of the court.
The agreement is plainly one “to limit the price of a com..modity.” The seller agrees that, as to three carloads per • month — half the output — he will be bound absolutely by the price fixed by the purchaser of the other half. The price could thus be arbitrarily fixed without any reference to the state of '.the market, and each party is to sell at the same price, no matter what the supply or demand may be. As well said in Oil Co. v. Adoue (1892), 83 Tex. 650 (19 S. W., 274; 15 L. R. A., 598; 29 Am. St. Rep., 690) : “It would seem that the agreement may be illegal if the natural or necessary consequences of its operation are to prevent competition and cause ■ fictitious prices, independently of the law of supply and demand, and to such an extent as to injuriously affect the interest ■ of the public, or the interest of any particular class of citizens who may be especially interested, either as producers or consumers, in the articles or staples which are the subjects of the restrictions imposed by the contract. Likewise the agreement , may, in some instances, be void, because of the unreasonable or oppressive restrictions imposed upon even one of the parties to it.” See 1 Eddy on Combinations, ch. 15, particularly sec. 592. The contract in this case is a plain combination and agreement between competing manufacturers not to sell any*561where, to anybody, the commodity (oysters) for a less price by either than that at which the other sells. The appellee cannot sell except at prices fixed by the appellant, and these prices may be fixed arbitrarily, without regard to the market in any way, the appellant nowhere agreeing that it should be controlled by the demand and supply.
The contention of the appellant that oysters are not a “commodity,” will not bear investigation. The words “and is inimical to the- public welfare, unlawful, and a criminal conspiracy,” are a mere declaration of the effect of a trust- — not an added element of definition attaching to each of the definitions already perfectly given in § code 1892, from paragraphs “a” to “i” inclusive.

Affirmed.